ZEL M. FISCHER, Judge.
I respectfully dissent. Prior to any further proceedings1 after remand, St. Charles County (County) filed a voluntary dismissal of this case pursuant to Rule 67.02. Despite the clear language of Rule 67.02(a)(2), Laclede Gas Company (Lac-lede) convinced the circuit court it had not lost jurisdiction of the case. This Court issued a preliminary writ, which the principal opinion has quashed. In my view, the circuit court lost jurisdiction over the case when the voluntary dismissal was filed because: (1) this Court’s opinion in St. Charles I was a general remand and (2) the plain language of Rule 67.02(a)(2) provides for a voluntary dismissal without leave of the court until evidence is presented at a trial. There is no dispute that there was never any evidence introduced nor was there ever a trial. Therefore, the circuit court was without authority to proceed. I would follow this Court’s rule as written2 and make the writ of prohibition permanent.
*498Analysis
Prohibition is an extraordinary writ and is issued sparingly. State ex rel. Doe Run Res. Corp. v. Neill, 128 S.W.3d 502, 504 (Mo. bane 2004). Nevertheless, it is settled law that once a voluntary dismissal is filed in the circuit court in a court-tried case, “prior to the introduction of evidence at the trial[,]”3 the circuit court loses the authority to further act in the case. Rule 67.02(a)(2); State ex rel. Fisher v. McKenzie, 754 S.W.2d 557, 560 (Mo. banc 1988).
General Remand
As the principal opinion concedes, St. Charles I was a general remand. Op. at 496. That consequence has legal significance to this case.4 A general remand leaves all issues open for consideration, and the pleadings may be amended and new facts produced. Butcher v. Main, 426 S.W.2d 356, 358 (Mo.1968). The opinion of this Court in St. Charles I gave no specific directions but stated “the judgment is reversed, and the case is remanded.” 356 S.W.3d at 142. If the mandate of St. Charles I was merely to grant summary judgment for Laclede, as the principal opinion suggests, this Court should have done so pursuant to Rule 84.14.5
Rule 67.02 Voluntary Dismissal
At the time that County filed its voluntary dismissal, the circuit court had overruled Laclede’s motion for summary judgment and this Court had reversed the circuit court’s granting of County’s motion for summary judgment and no evidence had been introduced at a trial; therefore, its voluntary dismissal was effective as of the date it was filed. This Court’s previous case law and amendments to its rule regarding voluntary dismissal demonstrate that voluntary dismissal pursuant to current Rule 67.02(a)(2) is permitted without leave of the court and is allowed up until evidence has been introduced at the trial in a court-tried case. Further, this Court’s binding precedent provides that, after the case was dismissed, the circuit court could take no further action and any step attempted is viewed as a nullity. Garrison v. Jones, 557 S.W.2d 247, 249 (Mo. banc 1977). The circuit court’s act, attempting to overrule County’s voluntary motion to dismiss pursuant to Rule 67.02(a)(2), therefore, was without legal au*499thority. See State ex rel. Fisher v. McKenzie, 754 S.W.2d 557, 558 (Mo. banc 1988).
In Garrison, this Court interpreted Rule 67.01, the prior rule allowing voluntary dismissal in court-tried eases “prior to the introduction of evidence.” This Court stated: “The stage of the proceedings described in Rule 67.01 as ‘prior to the introduction of evidence’ refers to the introduction of evidence at the trial of the cause on the merits. It does not refer to hearings on pretrial motions or the introduction of evidence with respect to such motions.” Garrison, 557 S.W.2d at 249. Rule 67.01 was amended, in 1981, to state, in pertinent part:
A civil action may be dismissed by the plaintiff without prejudice without order of court at any time prior to the introduction of evidence at the trial. After the introduction of evidence is commenced, a plaintiff may dismiss his action without prejudice only by leave of court or by written consent of the adverse party.
The 1981 Committee Note directly following Rule 67.01 made clear that the “at the trial” language “was added to make it clear that the introduction of evidence at a pretrial hearing does not affect the right of voluntary dismissal.”
After a 1994 amendment, Rule 67.02 controlled voluntary dismissals. In 2002, Rule 67.02 was amended and the phrase “at the trial” was removed. The new Rule 67.02 read:
(a) Except as provided in Rule 52, a civil action may be dismissed by the plaintiff without order of the court anytime:
(1) Prior to the swearing of the jury panel for the voir dire examination, or
(2) In cases tried without a jury, prior to the introduction of evidence.
In 2007, Rule 67.02 was amended again and the phrase “at the trial” was reinstated. Rule 67.02(a)(2), which has not been modified by this Court since that time and, therefore, is applicable to this case, states: “In cases tried without a jury, prior to the introduction of evidence at the trial.”
It is well-settled that a motion for summary judgment in Missouri, which sometimes may result in a judgment on the merits, is a pretrial motion. See, e.g., Rice v. Hodapp, 919 S.W.2d 240, 246 (Mo. banc 1996); Callahan v. Cardinal Glennon Hosp., 863 S.W.2d 852, 860 (Mo. banc 1998); ITT Commercial Fin. Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 380 (Mo. banc 1993); Martin v. City of Washington, 848 S.W.2d 487, 491 (Mo. banc 1993); Burns v. Owens, 459 S.W.2d 303, 304 (Mo.1970). “The purpose of summary judgment is to move the parties beyond the bare allegations in their pleadings and to determine if a dispute in fact exists for trial.” Martin, 848 S.W.2d at 491.
The principal opinion relies on Smith v. A.H. Robbins Co., 702 S.W.2d 143, 146 (Mo.App.1985) (abrogated on other grounds by Speck v. Union Elec. Co., 731 S.W.2d 16 (Mo. banc 1987)), for the proposition that, “[f]or purposes of the voluntary dismissal rule under 67.02, a ‘hearing on a motion for summary judgment is a trial before the court without a jury.’ ” Op. at 496. In my view Smith, decided by the court of appeals in 1988, is not persuasive or binding precedent6 in large part be*500cause this Court’s rule and precedents hold that the introduction of evidence at hearings for pretrial motions does not affect the rule governing voluntary dismissal. McKenzie, 754 S.W.2d at 558; Garrison, 557 S.W.2d at 249; see also Frets, 291 S.W.3d at 810 n. 3.
The principal opinion’s conclusion, that the preliminary writ should not be made permanent in this case because the purpose of Rule 67.02 would be frustrated or the orderly administration of justice would be impeded, fails to adequately consider that no claim for actual compensation has yet been made in this case. This Court has the constitutional authority to prescribe and amend the rules of procedure and, as demonstrated above, has done so as it perceived the administration of justice justified modifying the applicable rule. Further, while I understand the principal opinion’s attempt to impose its sense of fairness as to the result in this case,7 in my view it is more important for this Court to follow its own rules as written to the cases that come before it. If the rules need to be amended or modified to change the law, this Court has the constitutional authority to do so in due course. But the constitution recognizes that the orderly administration of justice does not permit changing the rules without notice. Mo. Const, art. V, § 5.
The parties merely sought a declaration of law as to who would be responsible to pay for the costs of relocating the gas lines. They got one.
Conclusion
Rule 67.02 allows for the filing of a voluntary dismissal without an order of the circuit court, and it was effective upon the date of filing. The filing of County’s voluntary dismissal deprived the circuit court of authority to act further in the case, and I would make the writ permanent. Extraordinary writs should only be used in extraordinary cases, but the circuit court’s failure to recognize that it had lost jurisdiction because it had no authority to ignore the voluntary dismissal is extraordinary.

. St. Charles County filed a declaratory action in the circuit court seeking a declaration of law that Laclede Gas Company had to bear the cost of relocating its gas lines because the county plans to widen the road along which those lines are located. County and Laclede filed cross-motions for summary judgment on this issue of law. The circuit court, after a hearing, granted County’s motion for summary judgment and overruled Laclede's motion for summary judgment. This Court reversed and remanded the case. St. Charles Cnty. v. Laclede Gas Co., 356 S.W.3d 137 (Mo. banc 2011) (St. Charles I).


. The consequence of the principal opinion, which is based purely on policy, is that the timeline when a party can voluntarily dismiss its case has been changed from the introduction of evidence at a trial to the ruling on a summary judgment motion. This Court has the constitutional authority to make those policy decisions by providing rules of procedure and amending those rules as the orderly administration of justice may require. But rule changes do not take effect until six months after they are published. Mo. Const, art. V, § 5 provides:
The supreme court may establish rules relating to practice, procedure and pleading for all courts and administrative tribunals, which shall have the force and effect of law. The rules shall not change substantive rights, or the law relating to evidence, the oral examination of witnesses, juries, the right of trial by jury, or the right of appeal. The court shall publish the rules and fix the day on which they take effect, but no rule shall take effect before six months after its publication. Any rule may be annulled or amended in whole or in part by a law limited to the purpose.
For a history of Rule 67.02, which reinsti-tuted the language allowing a dismissal in a nonjury case up to the introduction of evidence at the trial in 2007, see State ex rel. *498Frets v. Moore, 291 S.W.3d 805 (Mo.App.2009).


. Rule 67.02 states:
(a) Except as provided in Rule 52, a civil action may be dismissed by the plaintiff without order of the court anytime:
(1) Prior to the swearing of the jury panel for the voir dire examination, or
(2) In cases tried without a jury, prior to the introduction of evidence at the trial.


. The mandate cannot add or subtract from the opinion, and the opinion in this case gave no directions other than to have further proceedings in conformity with the opinion.
Where a judgment is reversed and remanded with specific directions to enter a particular judgment, the mandate is in the nature of a special power of attorney and must be followed by the trial court without deviation, but the rule is not applicable where a judgment is reversed and remanded for further proceedings in accordance with the opinion because in every case of remand further proceedings should be "in accordance with the opinion” whether or not that admonition is appended.
Sebree v. Rosen, 374 S.W.2d 132, 136 (Mo.1964) (internal citations omitted).


.Rule 84.14 states:
The appellate court shall award a new trial or partial new trial, reverse or affirm the judgment or order of the trial court, in whole or in part, or give such judgment as the court ought to give. Unless justice otherwise requires, the court shall dispose finally of the case.


. Smith is also procedurally distinguishable. In Smith, summary judgment was granted against the plaintiff, and the circuit court had notified the parties that it had sustained the defendant’s motion for summary judgment and entered judgment against the plaintiff when the plaintiff attempted to dismiss the case. 702 S.W.2d at 145. In the present case, there was no ruling by any court granting Laclede's motion for summary judgment *500prior to the time County voluntarily dismissed its petition.


. The principal opinion contends that following the rule as written would "waste precious judicial resources,” op. at 497, but the result in this case would have been the same if this Court had merely exercised its discretionary authority to deny the request for extraordinary writ without briefing, oral argument and opinion, which in my view is a more appropriate use of judicial resources than changing a rule of civil procedure by opinion.